Citation Nr: 1536949	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-15 005	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD) with a depressive disorder, rated as 50 percent disabling from April 29, 2010, to May 20, 2015, and rated as 30 percent disabling prior to April 29, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an evaluation in excess of 30 percent for PTSD.  The RO subsequently granted a 50 percent evaluation, effective from the date of claim.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also, because entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In October 2014, the Board denied the claim of entitlement to a rating in excess of 50 percent for PTSD and remanded the claim of entitlement to TDIU for further development.  The Veteran appealed the denial of the claim of entitlement to a rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (the Court).  In July 2015, the Court granted a joint motion for partial remand that vacated the Board's decision denying a rating in excess of 50 percent for PTSD.

Meanwhile, in a June 2015 rating decision, the RO granted service connection for a depressive disorder and assigned a 100 percent disability rating for PTSD with a depressive disorder effective May 21, 2015.  As noted above, the issue of entitlement to an increased rating for PTSD with a depressive disorder prior to May 21, 2015, remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  In that regard, the Veteran filed his claim for an increased rating on April 29, 2010, and the RO has assigned a 50 percent disability rating effective that same date.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim and therefore must consider whether a rating in excess of 30 percent prior to April 29, 2010, for PTSD with a depressive disorder is warranted.

The Board notes that the RO characterized the TDIU issue on appeal as entitlement to TDIU prior to May 21, 2015.  See June 2015 Supplemental Statement of the Case.  The RO explained that because the Veteran currently had a 100 percent disability evaluation for his PTSD with a depressive disorder effective May 21, 2015, consideration for TDIU from this date was moot.  The Board, however, finds that the granting of a 100 percent evaluation for PTSD with a depressive disorder effective May 21, 2015, did not render moot the TDIU claim for the time period since that rating took effect, inasmuch as there remained a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2014); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nonetheless, in view of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel  precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remained on appeal.

In light of the above, the issues are as stated on page one of this decision.

The issue of entitlement to service connection for a heart disorder with pacemaker and defibrillator secondary to the service-connected PTSD with a depressive disorder has been raised by the record in a May 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1953 to March 1955.

2.  On August 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in an August 2015 statement, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


